In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
            ___________________________
                 No. 02-18-00265-CV
            ___________________________

IN THE INTEREST OF A.S.-J., J.W., AND J.W., CHILDREN




         On Appeal from the 323rd District Court
                 Tarrant County, Texas
             Trial Court No. 323-104719-17


          Before Gabriel, Kerr, and Pittman, JJ.
               Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant R.W. (Mother) attempts to appeal the trial court’s final order

terminating her parental rights to her three children. Because Mother has failed to

invoke this court’s jurisdiction, we dismiss her attempted appeal.

      On February 6, 2018, the trial court signed a termination order, concluding that

clear and convincing evidence showed that Mother had filed an unrevoked affidavit of

relinquishment of her parental rights and that termination was in the children’s best

interest. On August 23, 2018—more than six months after the termination order—

Mother filed a letter in the trial court stating that she wanted to “withdraw” her

affidavit signature and “appeal the de[c]ision.” We notified Mother that her notice of

appeal was untimely and asked her, or any other affected party, to respond and show

grounds to continue the appeal. See Tex. R. App. P. 26.1(b), 42.3(a), 44.3. Mother

responded that she had been “confused on trial dates,” but failed to proffer any legal

ground upon which we could base our jurisdiction. See Tex. R. App. P. 26.1(b)

(requiring notice of appeal to be filed twenty days after judgment or order signed in

accelerated appeal), 28.4(a) (classifying termination appeals as accelerated); In re

K.A.F., 160 S.W.3d 923, 924, 928 (Tex. 2005) (affirming jurisdictional dismissal of

appeal from order in termination suit because notice of appeal filed more than twenty

days after judgment signed); In re D.A., No. 02-15-00346-CV, 2015 WL 9244637,

at *1 (Tex. App.—Fort Worth Dec. 17, 2015, no pet.) (mem. op.) (dismissing

attempted appeal from final order in termination suit “[b]ecause Appellant’s notice of
                                           2
appeal was untimely and was filed after the expiration of the [fifteen-day] period for

requesting an extension”).

      Mother’s notice of appeal, filed more than six months after the final judgment

of termination was signed, was untimely; thus, we can do nothing more than dismiss

her attempted appeal for lack of jurisdiction. See Tex. R. App. P. 43.2(f); Kilroy v.

Kilroy, 137 S.W.3d 780, 783 (Tex. App.—Houston [1st Dist.] 2004, no pet.).


                                                    /s/ Lee Gabriel

                                                    Lee Gabriel
                                                    Justice

Delivered: September 20, 2018




                                          3